In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-22-00311-CV
      ___________________________

        REGINALD ANZ, Appellant

                      V.

       DR. CHAD GLINES, Appellee


On Appeal from the County Court at Law No. 3
            Tarrant County, Texas
      Trial Court No. 2020-005824-3


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Appellant Reginald Anz attempts to appeal the trial court’s dismissal order.

But because the dismissal order is not final, we lack jurisdiction to consider it.

       Generally, appeals may be taken only from final judgments.1 In re Guardianship

of Jones, 629 S.W.3d 921, 924 (Tex. 2021); Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). Where, as here, a judgment is rendered without a conventional trial

on the merits, the judgment “is not final unless (1) it actually disposes of every

pending claim and party or (2) it clearly and unequivocally states that it finally disposes

of all claims and parties” even though the statement was included in error and the

order “should have been interlocutory.” Jones, 629 S.W.3d at 924; Lehmann, 39 S.W.3d

at 200, 205. The trial court’s dismissal order does neither.

       The dismissal order grants Appellee Dr. Chad Glines’s motion to dismiss under

Section 74.351(b) of the Civil Practice and Remedies Code, and the order awards

Appellee his “reasonable and necessary attorneys’ fees and Court costs.” It leaves

open the question of how much those attorneys’ fees and court costs will be, though.

       The legislature has statutorily authorized interlocutory appeals in certain
       1

circumstances, see Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a), and the increasing
number of such statutory exceptions has led the Texas Supreme Court to question
whether “[l]imiting appeals to final judgments can no longer be said to be the general
rule.” Indus. Specialists, LLC v. Blanchard Ref. Co., No. 20-0174, 2022 WL 2082236, at
*2 (Tex. June 10, 2022) (plurality op.) (quoting Dall. Symphony Ass’n, Inc. v. Reyes, 571
S.W.3d 753, 759 (Tex. 2019)). Nonetheless, none of the statutory exceptions apply
here, and Appellant does not claim that they do. Cf. Lewis v. Funderburk, 253 S.W.3d
204, 207 (Tex. 2008) (discussing “just two” circumstances in which interlocutory
appeal of a trial court’s Section 74.351 ruling is authorized).


                                             2
Instead, the dismissal order directs Appellee to “file and serve an affidavit setting

forth [his] reasonable and necessary attorneys’ fees and Court costs,” and it instructs

Appellant to “deliver payment to [Appellee] within fourteen (14) days of the [trial]

Court’s entry of an Order awarding attorneys’ fees.” The trial court has yet to enter

its contemplated “Order awarding [a specific amount of] attorneys’ fees,” so

Appellee’s claim for attorneys’ fees remains pending.

      Because the dismissal order neither “actually disposes of every pending claim

and party” nor “clearly and unequivocally states that it finally disposes of all claims

and parties,” it is not final. Jones, 629 S.W.3d at 924; see Bernard v. Kadin, No. 05-21-

00291-CV, 2021 WL 2943921, at *1 (Tex. App.—Dallas July 12, 2021, no pet.) (mem.

op.) (holding that Section 74.351(b) dismissal orders were not final because orders did

not determine the amount of fees and costs awarded “with one order specifically

stating that the amount was ‘TBD’”); cf. Carroll v. Metro Off. Equip., Inc., No. 02-22-

00087-CV, 2022 WL 1682156, at *2 (Tex. App.—Fort Worth May 26, 2022, no pet.)

(mem. op.) (holding that Rule 91a dismissal order was not final because order awarded

fees and costs “in the amount of ______” with no amount specified).

      Accordingly, we notified the parties of our concern that we lacked jurisdiction

over this appeal and warned that we would dismiss the appeal unless, within ten days,

a party showed grounds for continuing it. See Tex. R. App. P. 42.3(a), 44.3. Soon

thereafter, Appellant requested a final order from the trial court in an attempt to



                                           3
remedy the jurisdictional defect. A month has passed since then, and no final order

has been issued.

      Accordingly, we dismiss Appellant’s attempted appeal for want of a final

judgment. Tex. R. App. P. 42.3(a), 43.2(f).

                                                  /s/ Bonnie Sudderth

                                                   Bonnie Sudderth
                                                   Chief Justice



Delivered: September 22, 2022




                                              4